MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                      FILED
regarded as precedent or cited before any                                         Jan 07 2021, 8:25 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                         Curtis T. Hill, Jr.
Attorney at Law                                          Attorney General
Madison, Indiana                                         Alan K. Davis
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of R.G., a Child                           January 7, 2021
Alleged to be in Need of                                 Court of Appeals Case No.
Services,                                                20A-JC-1379
T.N. (Mother),                                           Appeal from the
                                                         Scott Circuit Court
Appellant-Respondent,
                                                         The Honorable
        v.                                               Marsha Owens Howser, Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              72D01-1911-JC-96
Services,
Appellee-Petitioner



Vaidik, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-JC-1379 | January 7, 2021            Page 1 of 7
                                             Case Summary
[1]   T.N. (“Mother”) appeals the trial court’s determination that her son, R.G.

      (“Child”), is a Child in Need of Services (CHINS). Concluding the evidence

      presented to the trial court did not support its finding, we reverse.



                               Facts and Procedural History
[2]   Mother and C.G. (“Father”) are the biological parents of Child, born in

      September 2014. Father stipulated Child is a CHINS and does not participate in

      this appeal. Mother also has a daughter, A.N., from a prior relationship.

[3]   On October 30, 2019, the Department of Child Services (DCS) received a report

      Child and A.N. were “victims of [n]eglect in the form of being exposed to

      domestic violence.” Appellant’s App. Vol. II p. 12. The report alleged Mother

      had committed domestic violence against her boyfriend (“Boyfriend”).

      Specifically, the report alleged Mother punched Boyfriend repeatedly in the face

      in front of the children and “pulled a butcher knife on him.” Id. On November

      1, Family Case Manager (FCM) Mercedes Smith investigated the report.

      Finding the domestic-violence allegations to be “factual” against Mother, FCM

      Smith removed Child and A.N. from the home. 1 Id. at 13. Child was placed

      with Father.




      1
          Mother is not appealing the proceedings involving A.N.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1379 | January 7, 2021   Page 2 of 7
[4]   On November 6, DCS filed a petition alleging Child is a CHINS. In February

      2020, the trial court conducted a fact-finding hearing. Only two caseworkers

      testified. FCM Smith testified as to the domestic-abuse allegations against

      Mother and the investigation into those allegations. FCM Smith generally

      testified as to her understanding of the incident—Boyfriend’s daughter and

      Mother argued and when Boyfriend intervened Mother pulled a butcher knife

      on him. Either Mother or Boyfriend then threw the knife in the sink, and

      Mother punched Boyfriend four or five times in the head. As to the specifics of

      what she was told, FCM Smith stated Boyfriend told her Mother “smacked him

      in the face.” Tr. Vol. II p. 9. Finally, she related Boyfriend’s teenage son told

      her Mother “pull[ed] out the butcher [knife]” on Boyfriend and “there was also

      a gun involved,” Mother “drinks every night,” and “he was afraid to [go]

      home” because of Mother’s behavior. Id at 10. The second witness, FCM

      Stephanie Hale, testified only as to Mother’s participation in services after

      Child’s removal. The trial court found Child is a CHINS “based upon the

      testimony I’ve heard today[.]” Id. at 15.


[5]   Later that month, the trial court entered an order adjudicating Child a CHINS

      under Indiana Code section 31-34-1-1. The order includes findings and

      conclusions, stating in part:

              4) Mother has ongoing mental health issues that affect her ability
              to provide adequate care, treatment, and supervision of the child.


              5) Mother is in need of services to address the issue of mental
              health.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1379 | January 7, 2021   Page 3 of 7
              6) The family would not receive services without the coercive
              intervention of the Court.


              7) The child needs care, treatment, or rehabilitation that Mother
              is unable to supply, which would not likely be provided without
              the coercive intervention of the Court.


      Appellant’s App. Vol. II pp. 33-34.


[6]   Mother now appeals.2



                                 Discussion and Decision
[7]   Mother argues the evidence presented at the fact-finding hearing is insufficient

      to support the CHINS determination. Here, the trial court entered findings and

      conclusions sua sponte. Therefore, our review is governed by Indiana Trial

      Rule 52(A). Matter of N.C., 72 N.E.3d 519, 523 (Ind. Ct. App. 2017). “For issues

      covered by the [trial] court’s findings, we first consider whether the evidence

      supports the factual findings and then consider whether those findings support

      the [trial] court’s judgment.” Id. We will set aside the findings or judgment only

      if they are clearly erroneous. Id. “Findings are clearly erroneous when there are

      no facts in the record to support them[.]” Id. We review any remaining issues

      under the general-judgment standard, under which a judgment “will be affirmed




      2
       On August 5, 2020, DCS requested its wardship over Child be terminated after Father was given custody of
      Child. The trial court terminated wardship the following day. This does not render the matter moot,
      however, as a CHINS adjudication can have other ramifications on parents. See In re S.D., 2 N.E.3d 1283,
      1290 (Ind. 2014), reh’g denied.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1379 | January 7, 2021                Page 4 of 7
      if it can be sustained on any legal theory supported by the evidence.” In re S.D.,

      2 N.E.3d 1283, 1287 (Ind. 2014) (quoting Yanoff v. Muncy, 688 N.E.2d 1259,

      1262 (Ind. 1997)), reh’g denied.


[8]   The trial court found Child is a CHINS under Indiana Code section 31-34-1-1,

      which provides a child is a CHINS if that child is under eighteen and:


              (1) the child’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the child’s parent, guardian, or custodian to supply the
              child with necessary food, clothing, shelter, medical care,
              education, or supervision:


                       (A) when the parent, guardian, or custodian is financially
                       able to do so; or


                       (B) due to the failure, refusal, or inability of the parent,
                       guardian, or custodian to seek financial or other
                       reasonable means to do so; and


              (2) the child needs care, treatment, or rehabilitation that the
              child:


                       (A) is not receiving; and


                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.


      DCS must prove by a preponderance of the evidence the child is a CHINS. Ind.

      Code § 31-34-12-3. In sum, a CHINS adjudication “requires three basic

      elements: that the parent’s actions or inactions have seriously endangered the

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1379 | January 7, 2021   Page 5 of 7
       child, that the child’s needs are unmet, and (perhaps most critically) that those

       needs are unlikely to be met without State coercion.” In re S.D., 2 N.E.3d at

       1287. Mother asserts DCS failed to show all three elements. We agree as to the

       first element, so we need not address Mother’s remaining arguments.

[9]    The trial court found “Mother has ongoing mental health issues that affect her

       ability to provide adequate care, treatment, and supervision of the child.”

       Appellant’s App. Vol. II p. 33. Although the trial court did not have to enter

       findings, “once the trial court walks down the path of making findings, it is

       bound under Indiana Trial Rule 52(A) to make findings that support the

       judgment.” In re C.M., 960 N.E.2d 169, 175 (Ind. Ct. App. 2011) (quoting Parks

       v. Delaware Cnty. Dep’t of Child Servs., 862 N.E.2d 1275, 1281 (Ind. Ct. App.

       2007), superseded by statute on other grounds), aff’d on reh’g, 963 N.E.2d 528 (Ind.

       Ct. App. 2012). No evidence as to Mother’s mental health was presented at the

       fact-finding hearing. The only evidence admitted was the testimony of the two

       FCMs, neither of whom addressed Mother’s mental health. The only evidence

       in the record even suggesting Mother had a mental-health problem was the

       original report made to DCS, which claimed Mother was mentally unstable.

       But DCS offered no proof of this allegation—and didn’t even mention it—at the

       fact-finding hearing.


[10]   DCS contends the trial court “reasonably infer[red]” Mother had mental-health

       issues that endangered Child based on the domestic-violence allegations and

       Boyfriend’s son’s statement she drinks every night. Appellee’s Br. p. 17. To be

       sure, domestic violence and excessive drinking can suggest mental-health issues.
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1379 | January 7, 2021   Page 6 of 7
       However, we do not have enough facts to support that here. Not enough of the

       circumstances of the single domestic-violence incident was presented at the

       hearing. While Boyfriend’s son told FCM Smith that Mother pulled a knife on

       Boyfriend, he also said a gun was involved, and the record does not indicate

       who possessed the gun or how it was involved. And while Boyfriend’s son’s

       statement that Mother “drinks nightly” is concerning, there was no evidence

       indicating how much she drinks per night or that she suffers from alcoholism.

       As such, the trial court’s finding Mother had mental-health issues is not

       supported by the evidence.

[11]   The State also argues that even if there is insufficient evidence to find Mother

       had mental-health issues, we should affirm the trial court’s CHINS

       determination under the general-judgment standard based on the evidence of

       domestic violence in the household. However, “we are bound by the findings of

       the trial court on the issues that are covered[.]” Park, 862 N.E.2d at 1280. Here,

       the trial court’s finding covered the endangerment element, and as such “we are

       not at liberty to scour the record to find evidence to support the judgment.” Id.


[12]   Because the evidence does not support the trial court’s CHINS finding, we

       reverse the judgment.


[13]   Reversed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1379 | January 7, 2021   Page 7 of 7